Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2021, 6/3/2022, and 8/11/2022 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 20 is objected to because of the following informality: 
“the mux processing system” in line 4 should read as “the mud processing system”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding Claim 1, the claim recites “A method, comprising: obtaining, by a computer processor, first nuclear magnetic resonance (NMR) data and acquired permeability data regarding a geological region of interest; determining, by the computer processor, and using a neural network and second NMR data, first predicted permeability data regarding a predetermined formation within the geological region of interest, wherein the neural network is trained using the first NMR data and the acquired permeability data; determining, by the computer processor, a predetermined fracture size within the predetermined formation based on the first predicted permeability data; determining, by the computer processor, a predetermined type of lost circulation material (LCM) based on the predetermined fracture size; and transmitting, by the computer processor, a command to a well system that triggers a well operation using the predetermined type of LCM”.

Regarding Claim 8, the claim recites “A method, comprising: obtaining, using a computer processor, first nuclear magnetic resonance (NMR) data for a target well and second NMR data for a plurality of training wells; obtaining, using the computer processor, first acquired permeability data for the plurality of training wells, wherein the first acquired permeability data is acquired using core samples from the plurality of training wells; determining, using the computer processor, a neural network, and the second NMR data, first predicted permeability data for the target well; and updating, using the computer processor, the neural network based on a difference between the first predicted permeability data and the first acquired permeability data, wherein the neural network is updated to produce a trained neural network by adjusting one or more T2 cutoff values regarding the first NMR data and the second NMR data for different formations”.

Regarding Claim 13, the claim recites “A system, comprising: a logging system coupled to a nuclear magnetic resonance (NMR) logging tool; a well system coupled to the logging system and a wellbore; and a reservoir simulator comprising a computer processor, wherein the reservoir simulator is coupled to the logging system and the well system, the reservoir simulator comprising functionality for: obtaining, by the NMR logging tool, first NMR data regarding a geological region of interest; determining, using a neural network and the first NMR data, first predicted permeability data regarding a predetermined formation within the geological region of interest, wherein the neural network is trained using second NMR data and acquired permeability data regarding the geological region of interest; determining a predetermined fracture size within the predetermined formation based on the first predicted permeability data; determining a predetermined type of lost circulation material (LCM) based on the predetermined fracture size; and transmitting a command to the well system that triggers a well operation using the predetermined type of LCM”.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claims are considered to be in a statutory category (process for claims 1 and 8,  and apparatus for claim 13).
Under the Step 2A, Prong One, we consider whether the claims recite a judicial exception (abstract idea). In the above claims, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, they recite limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, they fall into the grouping of subject matter when recited as such in claims that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and  mental processes (concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions). 	

In claim 1, the steps of “determining, by the computer processor, and using a neural network and second NMR data, first predicted permeability data regarding a predetermined formation within the geological region of interest”; “determining, by the computer processor, a predetermined fracture size within the predetermined formation based on the first predicted permeability data”; and “determining, by the computer processor, a predetermined type of lost circulation material (LCM) based on the predetermined fracture size” are a mathematical concept, therefore, they are considered to be an abstract idea (see for example: [0003], [0004], and [0005], as printed, hereinafter). 

In claim 8, the steps of “determining, using the computer processor, a neural network, and the second NMR data, first predicted permeability data for the target well” is a mathematical concept, therefore, it is considered to be an abstract idea (see for example: [0003], [0004], and [0005]). 

In claim 13, the steps of “determining, using a neural network and the first NMR data, first predicted permeability data regarding a predetermined formation within the geological region of interest”; “determining a predetermined fracture size within the predetermined formation based on the first predicted permeability data”; and “determining a predetermined type of lost circulation material (LCM) based on the predetermined fracture size” are a mathematical concept, therefore, they are considered to be an abstract idea (see for example: [0003], [0004], and [0005]). 

Next, under the Step 2A, Prong Two, we consider whether the claims that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claims recite additional elements that integrate the exception into a practical application of that exception.
The claims comprise the following additional elements:
In Claim 1: obtaining, by a computer processor, first nuclear magnetic resonance (NMR) data and acquired permeability data regarding a geological region of interest; the neural network is trained using the first NMR data and the acquired permeability data; and transmitting, by the computer processor, a command to a well system that triggers a well operation using the predetermined type of LCM.
In Claim 1, the additional element “obtaining, by a computer processor, first nuclear magnetic resonance (NMR) data and acquired permeability data regarding a geological region of interest” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. In addition, a generic computer processor is generally recited and therefore, not qualified as a particular machine. The additional element “the neural network is trained using the first NMR data and the acquired permeability data” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. The additional element “transmitting, by the computer processor, a command to a well system that triggers a well operation using the predetermined type of LCM” is not qualified for a meaningful limitation because it is recited in generality therefore, only adds an insignificant extra-solution activity to the judicial exception.

In Claim 8: obtaining, using a computer processor, first nuclear magnetic resonance (NMR) data for a target well and second NMR data for a plurality of training wells; obtaining, using the computer processor, first acquired permeability data for the plurality of training wells, wherein the first acquired permeability data is acquired using core samples from the plurality of training wells; and updating, using the computer processor, the neural network based on a difference between the first predicted permeability data and the first acquired permeability data, wherein the neural network is updated to produce a trained neural network by adjusting one or more T2 cutoff values regarding the first NMR data and the second NMR data for different formations.
In Claim 8, the additional elements “obtaining, using a computer processor, first nuclear magnetic resonance (NMR) data for a target well and second NMR data for a plurality of training wells”; and “obtaining, using the computer processor, first acquired permeability data for the plurality of training wells, wherein the first acquired permeability data is acquired using core samples from the plurality of training wells” are not qualified for meaningful limitations because they represent mere data gathering steps and only add insignificant extra-solution activities to the judicial exception. In addition, a generic computer processor is generally recited and therefore, not qualified as a particular machine. The additional element “updating, using the computer processor, the neural network based on a difference between the first predicted permeability data and the first acquired permeability data, wherein the neural network is updated to produce a trained neural network by adjusting one or more T2 cutoff values regarding the first NMR data and the second NMR data for different formations” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. 

In Claim 13: a logging system coupled to a nuclear magnetic resonance (NMR) logging tool; a well system coupled to the logging system and a wellbore; and a reservoir simulator comprising a computer processor, wherein the reservoir simulator is coupled to the logging system and the well system, the reservoir simulator comprising functionality for: obtaining, by the NMR logging tool, first NMR data regarding a geological region of interest; the neural network is trained using second NMR data and acquired permeability data regarding the geological region of interest; and transmitting a command to the well system that triggers a well operation using the predetermined type of LCM.
In Claim 13, the additional element “a system, comprising: a logging system coupled to a nuclear magnetic resonance (NMR) logging tool; a well system coupled to the logging system and a wellbore; and a reservoir simulator comprising a computer processor, wherein the reservoir simulator is coupled to the logging system and the well system, the reservoir simulator” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception. In addition, a generic computer processor is generally recited and therefore, not qualified as a particular machine. The additional element “obtaining, by the NMR logging tool, first NMR data regarding a geological region of interest” is not qualified for a meaningful limitation because it represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. The additional element “the neural network is trained using the first NMR data and the acquired permeability data” is not qualified for a meaningful limitation because it is recited in generality therefore, only adds an insignificant extra-solution activity to the judicial exception. The additional element “transmitting a command to the well system that triggers a well operation using the predetermined type of LCM” is recited in generality and not qualified for a meaningful limitation, therefore, only adds an insignificant extra-solution activity to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claims elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, training a neural network using first NMR data and an acquired permeability data is disclosed by “Chen US 20160370492”, Abstract; Figure 16; [0056], [0068], [0092]; and “Shoa US 20160231450”, Abstract; [0035], [0038], [0039], [0040].
For example, transmitting a command to a well system that triggers a well operation using the predetermined type of LCM is disclosed by “Chen US 20160370492”, [0024], [0026], [0027]; and “Dugas US 20200370426”, [0029].
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-7, 9-12, and 14-20 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims.
The dependent claims are, therefore, also ineligible.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form 
the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-9, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 20160370492, hereinafter Chen).
 As to claim 8, Chen teaches “a method, comprising: obtaining, using a computer processor (Figure 1, #44), first nuclear magnetic resonance (NMR) data for a target well ([0026] and [0029] disclose NMR measurements data for a target well) and second NMR data for a plurality of training wells ([0060] discloses a subsequent (second) NMR data; [0084] discloses plurality of training wells; [0089] disclose plurality of wells); 
	obtaining, using the computer processor, first acquired permeability data for the plurality of training wells, wherein the first acquired permeability data is acquired using core samples from the plurality of training wells ([0004] and [0040] disclose the use of acquiring data from a plurality of core/rock samples; [0084] teaches “the RBF model developed using the training data from one well can be validated by predicting pore throat size distributions for another well. In such case, both wells have their own measured pore throat size distributions and NMR data”; i.e., the RBF model developed using the training data from one well can be validated by predicting pore throat size distributions for another well. In such case, both wells have their own measured pore throat size distributions and NMR data"); 
	determining, using the computer processor, a neural network (Figure 4, #230; [0056] discloses a model training phase 510 as shown in Figure 11;), and the second NMR data ([0060] discloses a subsequent NMR data), first predicted permeability data for the target well (Figure 11, #552, [0001] and [0024] disclose first predicted permeability associated with subsurface formation, and formation analysis using NMR for the geological region  of interest); and 
	updating, using the computer processor, the neural network based on a difference between the first predicted permeability data and the first acquired permeability data, wherein the neural network is updated to produce a trained neural network by adjusting one or more T2 cutoff values regarding the first NMR data and the second NMR data for different formations ([0022] discloses the RBF model is trained using the NMR relaxation-time distribution data and/or a measured pore throat size distribution; [0025] disclose a borehole that passes through various formations; [0028] discloses the NMR logging operations is updated based on the calculated parameters; [0038] and [0056] disclose the NMR data is used for training the model; [0066] discloses the predicted permeability is derived using a permeability equation or model that accounts for porosity and predicted pore throat size distributions; i.e., an acquired permeability data can be derived from the measured pore throat size distribution, and a predicted permeability is derived from porosity and/or predicted pore throat size. The acquired NMR data which is used for training the model is updated to produce a trained neural network by adjusting one or more T2 cutoff values regarding the NMR data for different formations. The use of updating processes based on difference between parameters is a normal practice in the field of training neural networks. Therefore, the system would be able to update the neural network based on a difference between the first predicted permeability data and the first acquired permeability data).”

	As to claim 9, Chen teaches the claimed limitations as discussed in Claim 8, further comprising: determining whether the difference between the first predicted permeability data and the first acquired permeability data satisfies a predetermined criterion (Figure 11, #552 and [0066] of Chen disclose the first predicted permeability; Figure 11, #548 of Chen also discloses the pore throat size distributions, and from which the first acquired permeability data can be derived; [0073] of Chen further discloses the system can perform comparing predicted pore throat size distributions with measured pore throat size data, and If predicted pore throat size distributions are within a predetermined threshold (e.g., within order of magnitude of the measured pore throat size data points), the predicted pore throat size distributions is considered to be acceptable; i.e., the system discloses both the first predicted permeability which was derived from the predicted pore throat size distributions, and the first acquired permeability data which was derived from the measured which was derived from the predicted pore throat size distributions. The system can compare and determine whether the difference between the first predicted permeability data and the first acquired permeability data satisfies a predetermined criterion); and performing, in response to the difference failing to satisfy the predetermined criterion and iteratively using a plurality of machine-learning epochs, a plurality of updates to the neural network until the predetermined criterion is satisfied ([0028] of Chen discloses the NMR logging operations is updated based on the calculated parameters or command from the surface; [0073] of Chen also discloses the system can perform comparing predicted pore throat size distributions with measured pore throat size data, and If predicted pore throat size distributions are within a predetermined threshold (e.g., within order of magnitude of the measured pore throat size data points), the predicted pore throat size distributions is considered to be acceptable; [0109] of Chen further discloses assessing a quality of the predicted pore throat size distribution and re-training the RBF model if the quality is determined to be below a threshold; i.e., the system can compare and determine whether the difference between the first predicted permeability data and the first acquired permeability data satisfies a predetermined criterion, and if the predetermined criterion is not satisfied, the neural network is re-trained. The acquired NMR data which is used for training the model is updated to produce a trained neural network).”

	As to claim 12, Chen teaches the claimed limitations as discussed in Claim 8, further comprising: determining a training filter based on one or more geological parameters, wherein the one or more geological parameters correspond to a predetermined grain density, a predetermined core porosity, a predetermined core permeability, or a predetermined NMR porosity ([0038] discloses the NMR training data is acquired, and pore throat size is computed using the NMR porosity. The porosity derived from density logging can be used to train the model and obtain pore throat size distribution prediction from the output of the model; [0100] discloses the computer system collects NMR measurements, predict pore throat size distribution using the model, and deriving other parameters such as total porosity values, permeability values, and pore types; i.e., the system would be able to determine a training filter such as permeability NMR porosity); and 
	determining filtered NMR data using the training filter and the first NMR data, where the neural network is trained using the filtered NMR data (Abstract and [0056] also disclose training the model using NMR data; [0038] and [0100] disclose training filtered NMR data such as permeability NMR porosity can be determined).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20160370492, hereinafter Chen) in view of Amanullah et al (US 20180266197, hereinafter Amanullah 1). 

	As to claim 1, Chen teaches “A method, comprising: obtaining, by a computer processor (Figure 1, #44), first nuclear magnetic resonance (NMR) data ([0004] and [0022] disclose NMR data) and acquired permeability data regarding a geological region of interest ([0024] teaches “predicted pore throat size distributions may be used to derive other parameters such as minimum entry pressure or permeability. In such case, a permeability log associated with a rock sample or subsurface formation volume may be obtained based on predicted pore throat size distributions”; [0039] discloses parameters such as permeability and minimum entry pressure are derived from a predicted pore throat size distribution which may be stored or displayed); 
	determining, by the computer processor, and using a neural network (Figure 4, #230 and [0056] disclose a model training phase 510 as shown in Figure 11) and second NMR data ([0060] discloses a subsequent NMR data), first predicted permeability data regarding a predetermined formation within the geological region of interest (Figure 11, #552; [0001] and [0024] disclose first predicted permeability associated with subsurface formation, and formation analysis using NMR for the geological region  of interest), wherein the neural network is trained using the first NMR data and the acquired permeability data (Abstract teaches “training a radial basis function (RBF) model based on the NMR relaxation-time distribution data set and a measured pore throat size distribution data set”; Figure 11; Figure 16, #704, and [0056] also disclose training the RBF model (neural network) using NMR data; [0068] discloses permeability can be derived from the pore throat values using Equation 11; and [0092] discloses the types of training data used to train the RBF model (neural network) can be adjusted; i.e., the neural network can be trained using the NMR data, and the acquired permeability data which is derived from the pore throat values); 
	determining, by the computer processor, a predetermined fracture size within the predetermined formation based on the first predicted permeability data (Figure 6 and [0041] disclose correlation between NMR data, pore throat size, pore geometries and surface roughness which represents a predetermined fracture size; Figure 11, #552 and [0024] disclose first predicted permeability); and 
	transmitting, by the computer processor, a command to a well system that triggers a well operation ([0024] teaches “predicted pore throat size distributions may be used to derive other parameters such as minimum entry pressure or permeability”; [0026] teaches “The surface communication interface 30 forwards the raw NMR measurements or processed NMR data to and/or receives commands from a computer system 42 via a wired or wireless interface 40”; [0027] disclose that the computer system can perform various operations such as providing commands for logging tools and s well operation).”
	Chen does not explicitly teach “determining a predetermined type of lost circulation material (LCM) based on the predetermined fracture size; and a command to a well system that triggers a well operation using the predetermined type of LCM”.
	Amanullah 1 teaches “determining a predetermined type of lost circulation material (LCM) based on the predetermined fracture size ([0033] discloses LCMs which are specifically designed to combat lost circulation, and the sizes of the openings correspond to the sizes of the fractures in the loss circulation zone in the subterranean zone; [0034] discloses the types of LCM that can be evaluated, and the evaluated LCM can be used in any type of loss circulation application including severe or total loss of circulation); and a command to a well system that triggers a well operation using the predetermined type of LCM ([0034] and [0035] disclose implicitly that the system can initiate a signal that trigger the apparatus to perform the test, and evaluate LCM for extreme drilling conditions of a well operation; [0037] disclose an apparatus that can be implemented a well operation, and the apparatus includes a LCM reservoir that carry a lost circulation material and a LCM test cell).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Amanullah 1 into Chen. This combination would improve sealing efficiency of the LCM to prevent flow of wellbore drilling fluid through the plurality of openings in the disk member.

	As to claim 2, Chen in view of Amanullah 1 teaches the claimed limitations as discussed in Claim 1, further comprising: obtaining, from a user device, a selection of a target formation among a plurality of formations in the geological region of interest ([0001] of Chen discloses a suitable target formation among the geological formations in the region of interest is obtained; [0027] of Chen also disclose a user device that can perform various operations); 
	determining, using the neural network, second predicted permeability data for the target formation based on second NMR data ([0038] of Chen further discloses a porosity derived from density logging can be used as an additional input to train the RBF model and subsequently obtain pore throat size distribution predictions from an output of the RBF model; and [0063] of Chen discloses the principal components of subsequent pore throat size distributions can be predicted after model training; i.e., the subsequent (second) predicted permeability data which is derived from the pore throat values) and a plurality of T2 cutoff values (Figure 5A of Chen discloses T2 cutoff selections and values, and Figure 5B of Chen also discloses pore throat radius values; i.e., the permeability data can be derived from the pore throat values); 
	adjusting, based on a T2 cutoff selection by the user device, the plurality of T2 cutoff values to produce a plurality of adjusted T2 cutoff values ([0028] of Chen discloses the acquired permeability is updated to produce a trained neural network by adjusting one or more T2 cutoff values regarding the NMR data for different formations); and 
	determining third predicted permeability based on the plurality of adjusted T2 cutoff values and the second NMR data ([0028] of Chen discloses the acquired permeability is updated to produce a trained neural network by adjusting one or more T2 cutoff values regarding the NMR data for different formations; [0063] of Chen also discloses the principal components of subsequent pore throat size distributions can be predicted after model training; i.e., the subsequent (third) predicted permeability data which is derived from the pore throat values).

	As to claim 13, Chen teaches “a system, comprising: a logging system coupled to a nuclear magnetic resonance (NMR) logging tool; a well system coupled to the logging system and a wellbore ([0029], 0030], and [0031] disclose a logging system or a well system coupled to a nuclear magnetic resonance (NMR) logging tool); and a reservoir simulator comprising a computer processor, wherein the reservoir simulator is coupled to the logging system and the well system, the reservoir simulator comprising functionality for ([0027] and [0091] disclose the NMR data set using for training RBF model (the reservoir simulator) is obtained from the NMR tools; [0100] and [0105] discloses the model comprises a processor): 
	obtaining, by the NMR logging tool, first NMR data regarding a geological region of interest ([0024] teaches “predicted pore throat size distributions may be used to derive other parameters such as minimum entry pressure or permeability. In such case, a permeability log associated with a rock sample or subsurface formation volume may be obtained based on predicted pore throat size distributions”; [0039] discloses parameters such as permeability and minimum entry pressure are derived from a predicted pore throat size distribution which may be stored or displayed); 
	determining, using a neural network and the first NMR data (Figure 4, #230 and [0056] disclose a model training phase 510 as shown in Figure 11), first predicted permeability data regarding a predetermined formation within the geological region of interest (Figure 11, #552, [0001] and [0024] disclose first predicted permeability associated with subsurface formation, and formation analysis using NMR for the geological region  of interest), wherein the neural network is trained using second NMR data and acquired permeability data regarding the geological region of interest (Abstract teaches “training a radial basis function (RBF) model based on the NMR relaxation-time distribution data set and a measured pore throat size distribution data set”; [0068] discloses permeability can be derived from the pore throat values using Equation 11; [0091] teaches “a subsequent NMR relaxation-time distribution data set is obtained. The subsequent NMR relaxation-time distribution data set and the NMR data set using for training the RBF model may be obtained from the same NMR tool or different NMR tools”; [0092] discloses the types of training data used to train the RBF model (neural network) can be adjusted; i.e., the neural network can be trained using the subsequent (second) NMR data, and the acquired permeability data which is derived from the pore throat values); 
	determining a predetermined fracture size within the predetermined formation based on the first predicted permeability data (Figure 6 and [0041] disclose correlation between NMR data, pore throat size, pore geometries and surface roughness which represents a predetermined fracture size; Figure 11, #552 and [0024] disclose first predicted permeability); 
	transmitting a command to the well system that triggers a well operation ([0024] teaches “predicted pore throat size distributions may be used to derive other parameters such as minimum entry pressure or permeability”; [0026] teaches “The surface communication interface 30 forwards the raw NMR measurements or processed NMR data to and/or receives commands from a computer system 42 via a wired or wireless interface 40”; [0027] disclose that the computer system can perform various operations such as providing commands for logging tools and well operation).”
	Chen does not explicitly teach “determining a predetermined type of lost circulation material (LCM) based on the predetermined fracture size; and a command to trigger a well operation using the predetermined type of LCM”.
	Amanullah 1 teaches “determining a predetermined type of lost circulation material (LCM) based on the predetermined fracture size ([0033] discloses LCMs which are specifically designed to combat lost circulation, and the sizes of the openings correspond to the sizes of the fractures in the loss circulation zone in the subterranean zone; [0034] discloses the types of LCM that can be evaluated, and the evaluated LCM can be used in any type of loss circulation application including severe or total loss of circulation); and a command to a well system that triggers a well operation using the predetermined type of LCM ([0034] and [0035] disclose implicitly that the system can initiate a signal that trigger the apparatus to perform the test, and evaluate LCM for extreme drilling conditions of a well operation; [0037] disclose an apparatus that can be implemented a well operation, and the apparatus includes a LCM reservoir that carry a lost circulation material and a LCM test cell).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Amanullah 1 into Chen. This combination would improve sealing efficiency of the LCM to prevent flow of wellbore drilling fluid through the plurality of openings in the disk member.

	As to claims 3 and 14, Chen in view of Amanullah 1 teaches the claimed limitations as discussed in Claims 1 and 13 respectively, further comprising: determining a training filter based on one or more geological parameters, wherein the one or more geological parameters correspond to a predetermined grain density, a predetermined core porosity, a predetermined core permeability, or a predetermined NMR porosity ([0038] of Chen discloses the NMR training data is acquired, and pore throat size is computed using the NMR porosity. The porosity derived from density logging can be used to train the model and obtain pore throat size distribution prediction from the output of the model; [0100] of Chen also discloses the computer system collects NMR measurements, predict pore throat size distribution using the model, and deriving other parameters such as total porosity values, permeability values, and pore types; i.e., Chen discloses core porosity, pore throat size, and permeability values. Thus, the system should be able to determine a training filter such as permeability NMR porosity); and 
	determining filtered NMR data using the training filter and the first NMR data, where the neural network is trained using the filtered NMR data (Abstract and [0056] of Chen also disclose training the model using NMR data; [0038] and [0100] of Chen further disclose training filtered NMR data such as permeability NMR porosity can be determined).

	As to claim 5, Chen in view of Amanullah 1 teaches the claimed limitations as discussed in Claim 1, wherein the LCM material is selected from a group consisting of: a fibrous material; a flaky material; and a granular material ([0034] of Amanullah teaches “The types of LCM that can be evaluated can include, for example, particulate type LCM, flake type LCM, fibrous LCM, various combination of particulate, flaky and fibrous LCMs, two component systems, rapid squeeze type LCMs, shaped LCMs, and the like”).

	As to claims 6, and 16, Chen in view of Amanullah 1 teaches the claimed limitations as discussed in Claims 1 and Claim 13 respectively, wherein the well operation is a drilling operation that supplies a drilling fluid with a predetermined LCM material into a wellbore coupled to the well system, and wherein the predetermined LCM material corresponds to the predetermined type of LCM ([0006] and [0034] of Amanullah disclose the well operation is a wellbore drilling operation that supplies a drilling fluid with a predetermined LCM material into a wellbore coupled to the well system).

	As to claim 7, Chen in view of Amanullah 1 teaches the claimed limitations as discussed in Claim 1, wherein the neural network is updated iteratively during one or more training operations until a predetermined criterion is satisfied, wherein the predetermined criterion is a cross-correlation value between second predicted permeability data from the geological region of interest and the acquired permeability data ([0038] of Chen disclose a porosity derived from density logging can be used as an additional input to train the RBF model and subsequently obtain pore throat size distribution predictions from an output of the RBF model; [0063] of Chen also discloses the principal components of subsequent pore throat size distributions can be predicted after model training; [0077] of Chen further discloses assessing the accuracy of the resulting RBF model (neural network) includes cross-validation methods include K-fold cross validation, repeated random sub-sampling validation, and leave-one out cross-validation, and these can be considered as a part of training the model; i.e., the subsequent (second) predicted permeability data which is derived from the pore throat values. The use of iterative updating processes based on threshold cross-correlation is a normal practice in the field of training neural networks. Therefore, POSITA would regard it as a normal design option in order to solve the problem posed).

	As to claim 15, Chen in view of Amanullah 1 teaches the claimed limitations as discussed in Claim 13, wherein the reservoir simulator (Figure 11 and [0022] of Chen) further comprises functionality for: determining whether a difference between second predicted permeability data based on the second NMR data and the acquired permeability data satisfies a predetermined criterion (Abstract of Chen teaches “training a radial basis function (RBF) model based on the NMR relaxation-time distribution data set and a measured pore throat size distribution data set”; [0038] of Chen also discloses subsequently obtain pore throat size distribution predictions, from which second predicted permeability data can be derived; [0073] of Chen further discloses the system can perform comparing predicted pore throat size distributions with measured pore throat size data, and If predicted pore throat size distributions are within a predetermined threshold (e.g., within order of magnitude of the measured pore throat size data points), the predicted pore throat size distributions is considered to be acceptable; i.e., the system discloses both a subsequent pore throat size distribution predictions, from which second predicted permeability data can be derived, and a measured NMR relaxation-time distribution data, from which the permeability data can be acquired. The system can compare and determine whether the difference between the first predicted permeability data and the first acquired permeability data satisfies a predetermined criterion); and 
	performing, in response to the difference failing to satisfy the predetermined criterion and iteratively using a plurality of machine-learning epochs, a plurality of updates to the neural network until the predetermined criterion is satisfied, wherein the predetermined criterion is a cross-correlation threshold ([0028] of Chen discloses the acquired permeability is updated to produce a trained neural network by adjusting one or more T2 cutoff values regarding the NMR data for different formations; [0077] of Chen also discloses assessing the accuracy of the resulting RBF model (neural network) includes cross-validation methods include K-fold cross validation, repeated random sub-sampling validation, and leave-one out cross-validation, and these can be considered as a part of training the model; [0109] of Chen further discloses assessing a quality of the predicted pore throat size distribution and re-training the RBF model if the quality is determined to be below a threshold; i.e., the system can compare and determine if the predetermined criterion is not satisfied, the neural network is re-trained. The acquired NMR data which is used for training the model is updated until the threshold is satisfied. The use of iterative updating processes based on threshold cross-correlation is a normal practice in the field of training neural networks. Therefore, POSITA would regard it as a normal design option in order to solve the problem posed).

	As to claim 18, Chen in view of Amanullah 1 teaches the claimed limitations as discussed in Claim 13, wherein the acquired permeability data is obtained by analyzing one or more core samples acquired using a coring tool ([0001], [0003] and [0040] of Chen disclose analyzing core samples acquired using a coring tool; [0024] of Chen also discloses a predicted pore throat size distribution associated with a rock sample or subsurface formation volume is obtained; and a permeability log associated with a rock sample or subsurface formation volume is obtained based on predicted pore throat size distributions).

	As to claim 19, Chen in view of Amanullah 1 teaches the claimed limitations as discussed in Claim 13, further comprising: a user device coupled to the reservoir simulation, wherein the user device is configured to transmit a training well selection and a T2 cutoff selection to the reservoir simulator in response to a user input within a graphical user interface that is displayed by the user device ([0024] of Chen discloses parameters derived from predicted pore throat size distributions, and/or related
logs are used to make reservoir development decisions such as well placement or well selections; Figure 1 and [0026] of Chen also disclose the telemetry sub can transfer NMR data to a surface communication interface and receive commands from the surface, and the surface communication interface send or transmit the NMR measurements or processed NMR data to and/or receives commands from a computer system via a wired or wireless interface; [0028] of Chen further discloses the acquired permeability is updated to produce a trained neural network by adjusting one or more T2 cutoff values regarding the NMR data for different formations; [0092] and [0098] of Chen disclose that the system can accept input, and can also display plots or related data; i.e., the model (reservoir simulation) can be accessed by a user through an interface, and the system can transmit or display data. Therefore, the system would be able to also transmit a training well selection and a T2 cutoff selection to the model upon a user’s request).

	As to claim 20, Chen in view of Amanullah 1 teaches the claimed limitations as discussed in Claim 13, further comprising: a control system coupled to the reservoir simulator ([0100] and [0105] of Chen disclose the model comprises a processor), except “a mud processing system coupled to the well system and a control system, wherein the mux processing system supplies the LCM material to a drilling fluid produced by the well system in response to a command from the control system”.
	Amanullah 1 teaches “a mud processing system coupled to the well system and a control system, wherein the mux processing system supplies the LCM material to a drilling fluid produced by the well system in response to a command from the control system ([0034] teaches “The evaluated LCM can be used in any type of loss circulation
application, for example, severe or total loss of circulation. As described later, the test apparatus includes multiple components, for example, a test cell, a mud reservoir, a
spacer or activator reservoir and a LCM reservoir”; [0035] discloses implicitly that the system can initiate a signal that trigger the apparatus to perform the test, and evaluate LCM for extreme drilling conditions of a well operation; [0041] discloses the flow of the wellbore drilling fluid and the LCM can be controlled).”

Claim 4 is reject under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20160370492, hereinafter Chen) in view of Amanullah et al (US 20180266197, hereinafter Amanullah 1), further in view of Fordham et al (US 6115671, hereinafter Fordham). 

	As to claim 4, Chen in view of Amanullah 1 teaches the claimed limitations as discussed in Claim 1, further comprising: obtaining a plurality of ratio values regarding the geological region of interest, wherein the first predicted permeability data are determined by the neural network using the plurality of ratio values ([0024] and [0039] of Chen discloses predicted pore throat size distributions regarding the geological region of interest is used to derive other parameters such as permeability; [0100] of Chen also discloses the trained model predicts pore throat size distributions, and the predicted permeability can be derived from  the predicts pore throat size distributions; [0035] of Chen further discloses that the system can process NMR data which includes a ratio of relaxation-time distributions (e.g., T1/T2 distributions); i.e., the system should be able to determine the predicted permeability data by the model using the ratio values).
	Chen in view of Amanullah 1 not explicitly teach “ratio values of free fluids volume index (FFI) over bound fluids volumes (BFV) regarding the geological region of interest”.
	Fordham discloses “ratio values of free fluids volume index (FFI) over bound fluids volumes (BFV) regarding the geological region of interest (Col. 1, Lines 31-33 disclose the system can process ratio for Vs which is the volume to surface ratio of the pore; Col. 3, Lines 1-5 discloses the method employ a pore-size distribution where each pore size or volume to surface ratio V/S is associated with a particular relaxation time T2; Col. 6, Lines 40-41 discloses “the bound fluid volume and the free fluid index is determined”; i.e., the system can determine FFI and BFV, and can process a ratio for each pore size to surface. Thus, the system should be able to determine ratio values for FFI over BFV).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Fordham into Chen in view of Amanullah 1. This combination would improve in obtaining accurate formation characteristics in a wellbore. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20160370492, hereinafter Chen) in view of Al-Dossary et al (US 20130080066, hereinafter Al-Dossary). 

	As to claim 10, Chen teaches the claimed limitations as discussed in Claim 9, except “wherein the predetermined criterion is a cross-correlation threshold”. 
	Al-Dossary teaches “wherein the predetermined criterion is a cross-correlation threshold ([0066] discloses the cross-correlation threshold).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Al-Dossary into Chen. This combination would improve accurate reservoir prediction by utilizing the cross-correlation approach which is also cost effective.

Claim 11 is are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20160370492, hereinafter Chen) in view of Jeong et al (US 20200355839, hereinafter Jeong). 

	As to claim 11, Chen teaches the claimed limitations as discussed in Claim 8, further comprising: adjusting, in response to the difference between the first predicted permeability data and the first acquired permeability data being more than a predetermined criterion, the plurality of training wells ([0022] of Chen discloses the RBF model is trained using the NMR relaxation-time distribution data and/or a measured pore throat size distribution; [0028] of Chen also discloses the NMR logging operations is updated or adjusted based on the calculated parameters; [0066] of Chen further discloses the predicted permeability is derived using a permeability equation or model that accounts for porosity and predicted pore throat size distributions; i.e., an acquired permeability data can be derived from the measured pore throat size distribution, and a predicted permeability is derived from porosity and/or predicted pore throat size. The system would be able to update or adjust and train the neural network which relates to the boreholes, based on the difference between the first predicted permeability data and the first acquired permeability data is more than a threshold), wherein one or more training wells among the plurality of training wells is excluded from the plurality of adjusted training wells, wherein the neural network determines second predicted permeability data using third NMR data from the plurality of adjusted training wells ([0063] of Chen discloses the principal components of subsequent pore throat size distributions can be predicted after model training; [0100] of Chen also discloses the computer system collects NMR measurements and predict pore throat size distribution using the model; [0084] and [0089] of Chen disclose plurality of wells and plurality of training wells;  i.e., the subsequent (third) predicted permeability data which can be derived from the pore throat values. The use of updating, adjusting and including or excluding processes is a normal practice in the field of training neural networks which relate to training wells). 
	Chen does not explicitly teach “adjusting the plurality of training wells to produce a plurality of adjusted training wells”.
	Jeong teaches “adjusting the plurality of training wells to produce a plurality of adjusted training wells (Abstract and [0004] disclose receiving offset well data collected while drilling offsets wells, generating machine learning models which represent training wells, adjusting the drilling parameter for the new training wells; [0005] and [0006] disclose drilling plurality of offset wells and generating or producing a model; [0026] discloses properties such as porosity property; [0046] disclose the method include training a machine learning model based on the offset well data; i.e., an offset well is an existing wellbore that is used as a guide for planning of a well, and many offsets could be referred to in the planning of wells. Hence, Jeong system would be produce a plurality of adjusted training wells by adjusting the plurality of training wells).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Jeong into Chen. This combination would improve in reflecting the drilling conditions more accurately.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20160370492, hereinafter Chen) in view of Amanullah et al (US 20180266197, hereinafter Amanullah 1), in further view of Amanullah (US 20180127632, hereinafter Amanullah 2).

	As to claim 17, Chen in view of Amanullah 1 teaches the claimed limitations as discussed in Claim 13, wherein the well system is a cementing system that supplies a cement slurry (Figure 6 and [0041] of Chen disclose pore cement and pore throat size) with a predetermined LCM material into the wellbore, and wherein the predetermined LCM material corresponds to the predetermined type of LCM ([0006] and [0034] of Amanullah discloses the well operation is a wellbore drilling operation that supplies a drilling fluid with a predetermined LCM material into a wellbore coupled to the well system).
	Chen in view of Amanullah 1 does not explicitly teach “the well system is a cementing system that supplies a cement slurry”.
	Amanullah 2 teaches the well system is a cementing system that supplies a cement slurry ([0003], 0038], and [0058] discloses the well system supplies the LCM with a cement slurry for use in a cementing operation).
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to incorporate Amanullah 2 into Chen in view of Amanullah 1. This combination would optimize in controlling different types of lost circulation materials (LCMs).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	“Brady US 20180037797” teaches “A wellbore is internally sealed using nanoparticles. Permeability properties are determined for a particular formation, along with its pore throat size distribution. A wellbore internal sealant (nanoparticle treatment fluid) is designed based on the determined permeability properties and pore throat size distribution. The nanoparticle treatment fluid is introduced into the formation. Pore throats within the formation are plugged by nanoparticles in the nanoparticle treatment fluid. Internal sealing reduces leak-off from filtercake damage, and also eliminates build-up of surface filtercake. Sealing the pore-structure of a particular wellbore zone alleviates the need for additional lost circulation material, resulting in a very thin filtercake and significantly reducing the chance of differential sticking. Oil-based muds can be replaced with water-based equivalents. The nanoparticle treatment fluid results in a permanent reduction in formation permeability, and therefore is particularly suitable for wells that will be stimulated using perforations, matrix acidizing, or fracturing techniques”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863           

/SON T LE/Primary Examiner, Art Unit 2863